DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant has canceled claims 7 and 15 in a preliminary amendment. Claims 16-24 were newly added in the preliminary amendment. Currently, claims 1-6, 8-14, and 16-24 are pending and being considered. Examiner refers to the action below.

Allowable Subject Matter
3.		Claims 1-6, 8-14, and 16-24 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Chou et al. (U.S. patent pub. 2017/0347100 A1) discloses  to encode and decode point cloud data. The encoder applies a region adaptive hierarchical transform (“RAHT”) to occupied points. The encoder also performs quantization and entropy encoding on transformed coefficients. Chou et al. nor any other prior art of record, regarding claim 1, teaches the features of “determining an occupancy score for each child sub-volume of a parent sub- volume, where each occupancy score is based on the occupancy status of a plurality of neighbouring sub-volumes neighbouring the parent sub-volume and a respective weight assigned to each of the neighbouring sub-volumes vis-à-vis that child sub-volume, and wherein the respective weight reflects a strength of 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 25, 2022